Exhibit 10.2


APOLLO GLOBAL MANAGEMENT, LLC
2019 OMNIBUS EQUITY INCENTIVE PLAN FOR ESTATE PLANNING VEHICLES
Section 1.Purpose of Plan.
The name of this plan is the Apollo Global Management, LLC 2019 Omnibus Equity
Incentive Plan for Estate Planning Vehicles. The purpose of the Plan is to
provide additional incentive to selected employees, directors, and other service
providers of the Company, its Subsidiaries or Affiliates (as hereinafter
defined) whose contributions are integral to the growth and success of the
Company’s business, in order to strengthen the commitment of such persons to the
Company and its Subsidiaries and Affiliates, motivate such persons to faithfully
and diligently perform their responsibilities and attract and retain competent
and dedicated persons whose efforts shall result in the long-term growth and
profitability of the Company, and to enable Estate Planning Vehicles associated
with Eligible Recipients to receive Awards. To accomplish these purposes, the
Plan provides that the Company may (or may cause a Subsidiary or Affiliate to)
grant (a) Options, (b) Share Appreciation Rights, (c) Awards of Restricted
Shares, Restricted Share Units, Performance Shares, unrestricted Shares or Other
Share-Based Awards, or (d) any combination of the foregoing. Upon a Conversion
(as hereinafter defined), without the consent or action of any Person, the Plan
shall be renamed to reflect the Company’s corporate name and conforming changes
shall be made or deemed made to the Plan, Awards, Award Agreements and
associated documentation.
Section 2.    Definitions.
For purposes of the Plan, the following terms shall be defined as set forth
below:
(a)    “Administrator” means the Board, or if and to the extent the Board does
not administer the Plan, the Committee in accordance with Section 3 hereof.
(b)    “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with the Person in question. As used
herein, “control” means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise.
(c)    “AOG” means the Apollo Operating Group.
(d)    “AOG Unit” refers to a unit in the Apollo Operating Group, which
represents one limited partnership interest (or limited liability company
interest, as applicable) in each of the limited partnerships and limited
liability companies that comprise a part of the Apollo Operating Group and any
securities issued or issuable in exchange for or with respect to such AOG Units
(i) by way of a dividend, split or combination of shares or (ii) in connection
with a reclassification, recapitalization, merger, consolidation or other
reorganization.
(e)    “Apollo Operating Group” has the meaning ascribed to such term in the
most recent Annual Report of the Company on Form 10-K, as filed with the SEC
from time to time.
(f)    “Award” means, individually or collectively, any Option, Share
Appreciation Right, Restricted Share, Restricted Share Unit, Performance Share,
unrestricted Share or Other Share-Based Award granted under the Plan.
(g)    “Award Agreement” means any written agreement, contract or other
instrument or document evidencing an Award.
(h)    A “Beneficial Owner” of a security is a Person who directly or
indirectly, through any contract, arrangement, understanding, relationship or
otherwise has or shares: (i) voting power, which includes the power to vote, or
to direct the voting of, such security; and/or (ii) investment power, which
includes the power to dispose, or to direct the disposition of, such security.
The term “Beneficially Own” shall have a correlative meaning.
(i)    “Board” means AGM Management, LLC, a Delaware limited liability company
and the sole manager of the Company, except that at such time as AGM Management,
LLC ceases to have all management powers over the business and affairs of the
Company in accordance with Section 6.1 of the LLC Agreement, or upon a
Conversion, the “Board” shall mean the Board of Directors of the Company or any
committee or subcommittee thereof that has been delegated, to the fullest extent
permitted by law, the full power and authority of the Board of Directors of the
Company.
(j)    “Cause” means, unless otherwise provided in an applicable Award
Agreement, a termination of employment or service, based upon a finding by the
Company, acting in good faith based on the information then available to it,
after the occurrence of any of the following: (1) the Eligible Recipient is
convicted or charged with a criminal offense; (2) the Participant’s or
associated Eligible Recipient’s intentional violation of law in connection with
any transaction involving the purchase, sale, loan or other disposition of, or
the rendering of investment advice with respect to, any security, futures or
forward contract, insurance contract, debt instrument, financial instrument or
currency; (3) the Participant’s or associated Eligible Recipient’s dishonesty,
bad faith, gross negligence, willful misconduct, fraud or willful or reckless
disregard of duties in connection with the performance of any services on behalf
of the Company or any of its Affiliates or the Participant’s or associated
Eligible Recipient’s engagement in conduct which is injurious to the Company or
any of its Affiliates, monetarily or otherwise; (4) the Participant’s or
associated Eligible Recipient’s intentional failure to comply with any
reasonable directive by a supervisor in connection with the performance of any
services on behalf of the Company of any of its Affiliates; (5) the
Participant’s or associated Eligible Recipient’s intentional breach of any
material provision of an Award Agreement or any other agreements of the Company
or any of its Affiliates; (6) the Participant’s or associated Eligible
Recipient’s material violation of any written policies adopted by the Company or
any of its Affiliates governing the conduct of persons performing services on
behalf of the Company or such Affiliate or the Participant’s or associated
Eligible Recipient’s non-adherence to Apollo’s policies and procedures or other
applicable compliance manuals of the Company or any of its Affiliates; (7) the
taking of or omission to take any action that has caused or substantially
contributed to a material deterioration in the business or reputation of the
Company or any of its Affiliates, or that was otherwise materially disruptive to
the business or affairs of the Company or any of its Affiliates; provided,
however, that the term Cause shall not include for this purpose any mistake of
judgment made in good faith with respect to any transaction respecting a
portfolio investment or account managed by the Company; (8) the failure by the
Participant or associated Eligible Recipient to devote a significant portion of
time to performing services as an agent of the Company without the prior written
consent of the Company, other than by reason of death or Disability; (9) the
obtaining by the Participant or associated Eligible Recipient of any material
improper personal benefit as a result of a breach by such Person of any covenant
or agreement (including, without limitation, a breach by the Participant or
associated Eligible Recipient of the Company’s code of ethics or a material
breach of other written policies furnished to the Participant or associated
Eligible Recipient relating to personal investment transactions or of any
covenant, agreement, representation or warranty contained in any limited
partnership agreement, limited liability company agreement or similar
agreement); or (10) the Participant’s or associated Eligible Recipient’s
suspension or other disciplinary action against such Person by an applicable
regulatory authority; provided, however, that if a failure, breach, violation or
action or omission described in any of clauses (4) to (7) is capable of being
cured, the Participant or associated Eligible Recipient has failed to do so
after being given notice and a reasonable opportunity to cure. As used in this
definition, “material” means “more than de minimis.”
(k)    “Change in Capitalization” means any (i) merger, consolidation,
reclassification, recapitalization, spin-off, spin-out, repurchase or other
reorganization or corporate transaction or event, (ii) distribution (whether in
the form of cash, Shares, or other property), share split or reverse share
split, (iii) combination or exchange of shares, (iv) other change in structure,
or (v) declaration of a distribution, which the Administrator determines, in its
sole discretion, affects the Shares such that an adjustment pursuant to Section
5 hereof is appropriate.
(l)    “Class A Shares” means (a) prior to a Conversion, the Class A Common
Shares of the Company representing limited liability company interests in the
Company, having such rights associated with such Class A Common Shares as set
forth in the LLC Agreement, and (b) following a Conversion, the shares of Class
A common stock of the Company, and in each case any equity securities issued or
issuable in exchange for or with respect to such Class A Shares (i) by way of a
distribution, split or combination of shares or (ii) in connection with a
reclassification, recapitalization, merger, consolidation or other
reorganization.
(m)    “Code” means the Internal Revenue Code of 1986, as amended and in effect
from time to time. Any reference herein to a specific section or sections of the
Code shall be deemed to include a reference to any corresponding provision of
any successor law.
(n)    “Committee” means the Board or any committee or subcommittee the Board
that is delegated the power and authority of the Board or committee, as
applicable, to administer the Plan from time to time. Unless otherwise
determined by the Board, the Committee shall be composed entirely of individuals
who meet the qualifications of a “non-employee director” within the meaning of
Rule 16b-3 under the Exchange Act and any other qualifications required by the
applicable stock exchange on which the Shares are listed. If at any time or to
any extent the Board shall not administer the Plan, then the functions of the
Administrator specified in the Plan shall be exercised by the Committee. Except
as otherwise provided in the Governing Documents, any action of the Committee
with respect to the administration of the Plan shall be taken by a majority vote
at a meeting at which a quorum is duly constituted or by unanimous written
consent of the Committee’s members.
(o)    “Company” means Apollo Global Management, LLC, a Delaware limited
liability company, and any successors thereto or any continuation thereof,
including by a Conversion.
(p)    “Consultant” means a consultant or advisor who is a natural person,
engaged to render bona fide services to the Company or any Subsidiary or
Affiliate thereof.
(q)    “Conversion” means a conversion (irrespective of how effected) of Apollo
Global Management, LLC from a limited liability company to a corporation.
(r)     “Disabled” shall have the meaning provided under Section 409A(a)(2)(C)
of the Code and “Disability” shall have a correlative meaning.  Notwithstanding
the foregoing or any other provision of this Plan, the definition of “Disabled,”
“Disability” or any analogous term in an Award Agreement shall supersede the
foregoing definition; provided, however, that if no definition of “Disabled,”
“Disability” or any analogous term is set forth in such Award Agreement, the
foregoing definition shall apply.
(s)    “Effective Date” has the meaning ascribed to such term in Section 15.
(t)    “Eligible Recipient” means an employee, director, partner, Consultant,
member, LLP member (as that term is used in the Limited Liability Partnerships
Act 2000 (UK)) of, or any other individual engaged by, the Company or any
Subsidiary or Affiliate thereof, who has been selected as an eligible
participant by the Administrator (and in respect of whom any reference to
“employment” shall be interpreted as including a reference to the Eligible
Recipient’s engagement by the Company or any Subsidiary or Affiliate thereof, in
any capacity (including, for the avoidance of doubt, status as a member of a
limited liability partnership or similar vehicle), as the case may require).
(u)    “Estate Planning Vehicle” means an estate planning vehicle (i)
established for the exclusive benefit of an Eligible Recipient and/or such
Eligible Recipient’s family members (as defined in Instruction A.1.(a)(5) of
Form S-8 under the Securities Act, or a successor thereto), or (ii) in which the
Eligible Recipient and/or the Eligible Recipient’s family members own 100% of
the equity interests and more than 50% of the voting interest.
(v)    “Exchange Act” means the Securities Exchange Act of 1934, as amended,
supplemented or restated from time to time and any successor to such statute,
and the rules and regulations promulgated thereunder.
(w)    “Exercise Price” means the per share price (if any) at which a holder of
an Award granted hereunder may purchase the Shares issuable upon exercise of
such Award.
(x)    “Fair Market Value” as of a particular date shall mean the fair market
value as determined by the Administrator in its sole discretion; provided,
however, that if the Share or other security is listed on a national securities
exchange, the fair market value of such Share or other security on any date
shall be its closing sale price reported on such date.
(y)    “Fund” means any pooled investment vehicle or similar entity sponsored or
managed (directly or indirectly) by the Company or any of its Subsidiaries.
(z)    “Governing Documents” means the certificate of formation of the Company
and the LLC Agreement or the successor governing documents of the Company as in
effect from time to time, and, upon a Conversion, shall mean the certificate of
incorporation and bylaws of the Company as in effect from time to time.
(aa)    “Investment” shall mean any investment (or similar term describing the
results of the deployment of capital) as defined in the governing document of
any Fund managed (directly or indirectly) by a member of the Apollo Operating
Group.
(bb)    “LLC Agreement” means the Third Amended and Restated Limited Liability
Company Agreement of Apollo Global Management, LLC, dated as of March 19, 2018,
as amended or amended and restated from time to time.
(cc)    “LTIP Units” means Awards issued with respect to AOG Units, as more
fully described in Section 10 below.
(dd)    “Option” means an option to purchase Shares granted pursuant to Section
7 hereof.
(ee)    “Other Share-Based Awards” means a right or other interest granted to a
Participant under the Plan that may be denominated or payable in, valued in
whole or in part by reference to, or otherwise based on or related to, Shares,
including but not limited to restricted units, distribution equivalent rights,
LTIP Units or performance units, each of which may be subject to the attainment
of performance goals or a period of continued employment or other terms or
conditions as permitted under the Plan.
(ff)    “Participant” means any Estate Planning Vehicle selected by the
Administrator, pursuant to the Administrator’s authority in Section 3 below, to
receive grants of Options, Share Appreciation Rights, Awards of Restricted
Shares, Awards of unrestricted Shares, Restricted Share Units, Performance
Shares, Other Share-Based Awards or any combination of the foregoing, and any
successor approved by the Administrator.
(gg)    “Performance Shares” means Shares that are subject to restrictions based
upon the attainment of specified performance objectives granted pursuant to
Section 9 below.
(hh)    “Person” means any individual, corporation, firm, partnership, joint
venture, limited liability company, limited partnership, estate, trust, business
association, organization, governmental entity or other entity.
(ii)    “Plan” means this Apollo Global Management, LLC 2019 Omnibus Equity
Incentive Plan for Estate Planning Vehicles, as the same may be amended,
modified or supplemented from time to time.
(jj)    “Portfolio Company” means any Person in which any Fund owns an
Investment.
(kk)    “Restricted Shares” means Shares subject to certain restrictions granted
pursuant to Section 9 below.
(ll)    “Restricted Share Units” means the right to receive Shares at the end of
a specified period, or upon specified dates, granted pursuant to Section 9
below.
(mm)    “SEC” means the United States Securities and Exchange Commission or any
similar agency then having jurisdiction to enforce the Securities Act.
(nn)    “Section 409A” means Section 409A of the Code and U.S. Department of
Treasury regulations and interpretative guidance issued thereunder.
(oo)    “Securities Act” means the Securities Act of 1933, as amended,
supplemented or restated from time to time and any successor to such statute,
and the rules and regulations promulgated thereunder.
(pp)    “Shares” means the Company’s Class A Shares (as specified in the
applicable Award Agreement) reserved for issuance under the Plan, as adjusted
pursuant to the Plan, and any successor (pursuant to a merger, consolidation or
other reorganization) security.
(qq)    “Share Appreciation Right” means the right pursuant to an Award granted
under Section 8 below to receive an amount equal to the excess, if any, of (i)
the aggregate Fair Market Value, as of the date such Share Appreciation Right or
portion thereof is surrendered, of the Shares covered by such right or such
portion thereof, over (ii) the aggregate Exercise Price of such right or such
portion thereof.
(rr)    “Subsidiary” means, with respect to any Person, as of any date of
determination, any other Person as to which such Person owns or otherwise
controls, directly or indirectly, more than 50% of the voting shares or other
similar interests or a sole general partner interest or managing member or
similar interest of such Person.
(ss)    “2019 Plan” means the Apollo Global Management, LLC 2019 Omnibus Equity
Incentive Plan (formerly known as the Apollo Global Management, LLC 2007 Omnibus
Equity Incentive Plan), as the same may be amended, modified or supplemented
from time to time.
Section 3.    Administration.
(a)    The Plan shall be administered by the Administrator and shall be
administered in accordance with the requirements of, to the extent applicable,
Rule 16b-3 under the Exchange Act (“Rule 16b-3”).
(b)    Pursuant to the terms of the Plan, the Administrator, subject, in the
case of any Committee, to any restrictions on the authority delegated to it by
the Board, shall have the power and authority, without limitation:
(1)    to select those Estate Planning Vehicles that shall be Participants;
(2)    to determine whether and to what extent Options, Share Appreciation
Rights, Awards of Restricted Shares, Restricted Share Units, Performance Shares,
unrestricted Shares, Other Share-Based Awards or a combination of any of the
foregoing, are to be granted hereunder to Participants;
(3)    to determine the number of Shares to be covered by each Award granted
hereunder;
(4)    to determine the terms and conditions, not inconsistent with the terms of
the Plan, which shall govern all Awards and Award Agreements (including, but not
limited to, (i) the restrictions applicable to Awards and the conditions under
which restrictions applicable to such Awards shall lapse, (ii) the performance
goals and periods applicable to Awards of Performance Shares, (iii) the Exercise
Price, if any, of Awards, (iv) the vesting schedule (and, for unit Awards, Share
issuance schedule) applicable to Awards, (v) the terms upon which Awards may be
forfeited, (vi) the number of Shares subject to Awards, and (vii) any amendments
or modifications to the terms and conditions of outstanding Awards, including,
but not limited to, reducing the Exercise Price of such Awards, extending the
exercise period of such Awards and accelerating the vesting schedule of such
Awards);
(5)    to determine the fair market value with respect to any Award;
(6)    to determine the duration and purpose of leaves of absence which may be
granted to a Participant without constituting a termination of the associated
Eligible Recipient’s employment for purposes of Options granted under the Plan;
(7)    to adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan as it shall from time to time deem advisable;
(8)    to construe and interpret the terms and provisions of the Plan and any
Award issued under the Plan (and any Award Agreement relating thereto), and to
otherwise supervise the administration of the Plan and to exercise all powers
and authorities either specifically granted under the Plan or necessary and
advisable in the administration of the Plan;
(9)    to delegate its authority, in whole or in part, under this Section 3 to
two or more individuals (who may or may not be members of the Board), subject to
the requirements of applicable law or any stock exchange on which the Shares are
listed;
(10)    to determine the manner and timing of sales or other dispositions of
Shares received pursuant to an Award, including by requiring that any such
disposition occur on a date or dates designated by the Company or Administrator
and/or pursuant to a block trade; and
(11)    to determine at any time whether, to what extent and under what
circumstances and by what method or methods (including in the form of cash or
other property) Awards may be settled by the Company or any of its Subsidiaries
or Affiliates. In the event of such determination, references to the Company
shall be deemed to be references to the applicable Subsidiary or Affiliate
thereof for purposes of the Plan as appropriate.
(c)    All decisions made by the Administrator pursuant to the provisions of the
Plan shall be final, conclusive and binding on all Persons, including the
Company and the Participants. No member of the Board or the Committee, nor any
officer or employee of the Company or any Subsidiary or Affiliate thereof acting
on behalf of the Board or the Committee, shall be personally liable for any
action, omission, determination or interpretation taken or made in good faith
with respect to the Plan, and all members of the Board or the Committee and each
and any officer or employee of the Company and of any Subsidiary or Affiliate
thereof acting on their behalf shall, to the maximum extent permitted by law, be
fully indemnified and protected by the Company in respect of any such action,
omission, determination or interpretation. For purposes of clarity, the
Administrator reserves the right not to honor an Eligible Recipient’s request
that an Award be made to an Estate Planning Vehicle, in which event an award may
(but shall not be required to) be granted to the Eligible Recipient under
another shareholder-approved equity plan of the Company.
Section 4.    Shares Reserved for Issuance Under the Plan.
(a)    Subject to Section 5 hereof, the maximum number of Shares that may be
delivered pursuant to Awards granted under the Plan shall be that number of
shares available for grant under the 2019 Plan from time to time. The aggregate
shares covered by awards granted during any fiscal year to or in respect of any
single individual under the Plan or the 2019 Plan may equal, but shall not
exceed (under both such plans collectively), (i) 10,000,000 shares subject to
Options or Share Appreciation Rights or (ii) 10,000,000 shares subject to
Restricted Shares, Restricted Share Units, Performance Shares, unrestricted
Shares or Other Share-Based Awards. Notwithstanding the foregoing, the number of
shares granted under the 2019 Plan after the Effective Date shall reduce the
number of shares available for grant under the Plan (except that, for purposes
of clarity, Shares subject to awards granted under the 2019 Plan that are
forfeited, cancelled, exchanged or surrendered such that they again become
available for new awards under the 2019 Plan shall thereby increase the number
of Shares available for new Awards under the Plan), and the number of shares
granted under the Plan shall reduce the number of shares available for grant
under the 2019 Plan.
(b)    Shares issued under the Plan may, in whole or in part, be authorized but
unissued Shares or Shares that shall have been or may be reacquired by the
Company or an Affiliate or Subsidiary thereof in the open market, in private
transactions or otherwise. If any Shares subject to an Award under the Plan are
forfeited, cancelled, exchanged or surrendered or if an Award otherwise
terminates or expires without a distribution of Shares to or in respect of the
Participant or associated Eligible Recipient, the Shares with respect to such
Award shall not, to the extent of any such forfeiture, cancellation, exchange,
surrender, termination or expiration, again be available for outstanding or new
Awards under the Plan.
Section 5.    Equitable Adjustments.
In the event of any Change in Capitalization, an equitable substitution or
proportionate adjustment shall be made, in each case, in the manner to be
determined by the Administrator, in its sole discretion, in (i) the aggregate
number of Shares reserved for issuance under the Plan and the maximum number of
Shares that may be subject to Awards granted to any Participant in any calendar
or fiscal year, (ii) the kind, number and Exercise Price subject to outstanding
Options and Share Appreciation Rights granted under the Plan, (iii) the kind,
number and purchase price of Shares subject to outstanding Awards of Restricted
Shares, Restricted Share Units, Performance Shares, unrestricted Shares or Other
Share-Based Awards granted under the Plan, and (iv) annual Award limits or other
value determinations (such as performance targets or vesting criteria)
applicable to Shares subject to outstanding Awards; provided, however, that any
fractional Shares resulting from the adjustment shall be eliminated. Equitable
substitutions or adjustments shall also be made if the Administrator determines
in its sole discretion that such adjustment is necessary in order to avoid an
adverse impact on the value of any outstanding Award granted hereunder. Without
limiting the generality of the foregoing, in connection with a Change in
Capitalization, the Administrator shall take such action as is necessary to
adjust the outstanding Awards to reflect the Change in Capitalization,
including, but not limited to, the cancellation of any outstanding Award granted
hereunder in exchange for payment in cash or other property of the aggregate
fair market value of the Shares covered by such Award under the circumstances
(unless otherwise elected by the Administrator, to the extent then vested),
reduced by the aggregate Exercise Price or purchase price thereof, if any, or
the cancellation of any exercisable vested awards (e.g., Options or Share
Appreciation Rights) not exercised within a specified period of time.
Notwithstanding the foregoing, no such adjustment shall cause any Award that is
subject to Section 409A to fail to comply with the requirements of such section,
provided that under no circumstances shall the Company, the Administrator or any
Affiliate or agent thereof have any liability to any Participant or associated
Person as a result of any such failure. The Administrator’s determinations
pursuant to this Section 5 shall be final, binding and conclusive.
Section 6.    Eligibility.
The Participants under the Plan shall be selected from time to time by the
Administrator, in its sole discretion, from among Estate Planning Vehicles
identified by Eligible Recipients.
Section 7.    Options.
(a)    General. Each Participant who is granted an Option shall enter into an
Award Agreement with the Company, containing such terms and conditions as the
Administrator shall determine, in its discretion, which Award Agreement shall
set forth, among other things, the Exercise Price of the Option, the term of the
Option and provisions regarding exercisability of the Option granted thereunder.
The provisions of each Option need not be the same with respect to each
Participant. More than one Option may be granted to the same Participant and be
outstanding concurrently hereunder. Options granted under the Plan shall be
subject to the terms and conditions set forth in this Section 7 and shall
contain such additional terms and conditions, not inconsistent with the terms of
the Plan, as the Administrator shall deem desirable and set forth in the
applicable Award Agreement.
(b)    Exercise Price. The Exercise Price of Shares purchasable under an Option
shall be determined by the Administrator in its sole discretion at the time of
grant, provided that the Exercise Price of any Option shall not be less than
100% of the Fair Market Value of the Shares on the date of grant unless the
Participant is not subject to Section 409A or the Option is otherwise designed
to be compliant with Section 409A.
(c)    Option Term. The maximum term of each Option shall be fixed by the
Administrator, but no Option shall be exercisable more than ten years after the
date such Option is granted. Each Option’s term is subject to earlier expiration
pursuant to the applicable provisions in the Plan and the Award Agreement.
Notwithstanding the foregoing, the Administrator shall have the authority to
accelerate the exercisability of any outstanding Option at such time and under
such circumstances as it, in its sole discretion, deems appropriate.
(d)    Exercisability. Each Option shall be exercisable at such time or times
and subject to such terms and conditions, including the attainment of
preestablished corporate performance goals, as shall be determined by the
Administrator in the applicable Award Agreement. The Administrator may also
provide that any Option shall be exercisable only in installments, and the
Administrator may waive such installment exercise provisions at any time, in
whole or in part, based on such factors as the Administrator may determine in
its sole discretion. Notwithstanding anything to the contrary contained herein,
an Option may not be exercised for a fraction of a Share.
(e)    Method of Exercise. Options may be exercised in whole or in part by
giving written notice of exercise to the Company specifying the number of Shares
to be purchased, accompanied by payment in full of the aggregate Exercise Price
of the Shares so purchased in cash or its equivalent, as determined by the
Administrator. As determined by the Administrator, in its sole discretion, with
respect to any Option or category of Options, payment in whole or in part may
also be made (i) by means of consideration received under any cashless exercise
procedure approved by the Administrator (including the withholding of Shares
otherwise issuable upon exercise), (ii) in the form of unrestricted Shares
already owned by the Participant which, (x) in the case of unrestricted Shares
acquired upon exercise of an Option, have been held by the Participant for such
period as may be established from time to time by the Administrator in order to
avoid adverse accounting treatment under applicable accounting principles, and
(y) have a Fair Market Value on the date of surrender equal to the aggregate
Exercise Price of the Shares as to which such Option shall be exercised, (iii)
any other form of consideration approved by the Administrator and permitted by
applicable law or (iv) any combination of the foregoing.
(f)    Rights as Shareholder. A Participant shall have no rights to
distributions or any other rights of a shareholder with respect to the Shares
subject to an Option until the Participant has given written notice of exercise,
has paid in full for such Shares, has satisfied the requirements of Section 13
hereof and, if requested, has given the representation described in paragraph
(b) of Section 14 hereof or in the applicable Award Agreement.
(g)    Transfers of Options. Except as otherwise determined by the
Administrator, no Option granted under the Plan shall be transferable by a
Participant other than by will or by the laws of descent and distribution.
Unless otherwise determined by the Administrator in accordance with the
provisions of the immediately preceding sentence, an Option may be exercised,
during the lifetime of the Participant, only by the Participant or, during the
period the Participant is under a legal disability, by the Participant’s
guardian or legal representative. The Administrator may, in its sole discretion,
subject to applicable law, permit the gratuitous transfer during a Participant’s
lifetime of an Option, (i) by gift to a member of the Participant’s immediate
family, (ii) by transfer by instrument to a trust for the benefit of such
immediate family members, or (iii) to a partnership or limited liability company
in which such family members are the only partners or members; provided,
however, that, in addition to such other terms and conditions as the
Administrator may determine in connection with any such transfer, no transferee
may further assign, sell, hypothecate or otherwise transfer the transferred
Option, in whole or in part, other than by will or by operation of the laws of
descent and distribution. Each permitted transferee shall agree to be bound by
the provisions of this Plan and the applicable Award Agreement.
(h)    Termination of Employment or Service.
(1)    Unless the applicable Award Agreement provides otherwise, in the event
that the employment or service with the Company, or any Subsidiary or Affiliate
thereof, of the Eligible Recipient associated with a Participant shall terminate
for any reason other than Cause, Disability, or death, (x) Options granted to
such Participant, to the extent that they are exercisable at the time of such
termination, shall remain exercisable until the date that is 90 days after such
termination, on which date they shall expire, and (y) Options granted to such
Participant, to the extent that they were not exercisable at the time of such
termination, shall expire at the close of business on the date of such
termination. The 90-day period described in this Section 7(h)(1) shall be
extended to one year after the date of such termination in the event of the
death during such 90-day period of the Eligible Recipient associated with a
Participant. Notwithstanding the foregoing, no Option shall be exercisable after
the expiration of its term.
(2)    Unless the applicable Award Agreement provides otherwise, in the event
that the employment or service with the Company, or any Subsidiary or Affiliate
thereof, of the Eligible Recipient associated with a Participant shall terminate
on account of the Disability or death of the Participant, (A) Options granted to
such Participant, to the extent that they were exercisable at the time of such
termination, shall remain exercisable until the date that is one year after such
termination, on which date they shall expire and (B) Options granted to such
Participant, to the extent that they were not exercisable at the time of such
termination, shall expire at the close of business on the date of such
termination. Notwithstanding the foregoing, no Option shall be exercisable after
the expiration of its term.
(3)    In the event of the termination for Cause of the employment or service of
the Eligible Recipient associated with a Participant, all outstanding Options
granted to such Participant shall expire at the commencement of business on the
date of such termination.
Section 8.    Share Appreciation Rights.
(a)    General. Share Appreciation Rights may be granted either alone
(“Standalone Rights”) or in conjunction with all or part of any other Award
granted under the Plan (“Tandem Rights”). Tandem Rights may be granted either at
or after the time of the grant of such Award. The Administrator shall determine
the Estate Planning Vehicles to which, and the time or times at which, grants of
Share Appreciation Rights shall be made, the number of Shares to be awarded, the
price per Share, and all other conditions of Share Appreciation Rights.
Notwithstanding the foregoing, no Tandem Right may be granted for more Shares
than are subject to the Award to which it relates and (unless the Participant is
not subject to Section 409A or the Share Appreciation Right is otherwise
designed to be compliant with Section 409A) any Share Appreciation Right must be
granted with an Exercise Price not less than the Fair Market Value of such
Shares on the date of grant. The provisions of Share Appreciation Rights need
not be the same with respect to each Participant. Share Appreciation Rights
granted under the Plan shall be subject to the following terms and conditions
set forth in this Section 8 and shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Administrator
shall deem desirable, as set forth in the applicable Award Agreement.
(b)    Awards. The prospective recipient of a Share Appreciation Right shall not
have any rights with respect to such Award, unless and until such recipient has
executed an Award Agreement and delivered a fully executed copy thereof to the
Company, within a period of 60 days (or such other period as the Administrator
may specify) after the award date. Participants who are granted Share
Appreciation Rights shall have no rights as shareholders of the Company with
respect to the grant or exercise of such rights.
(c)    Exercisability.
(1)    Share Appreciation Rights that are Standalone Rights (“Standalone Share
Appreciation Rights”) shall be exercisable at such time or times and subject to
such terms and conditions as shall be determined by the Administrator at or
after grant.
(2)    Share Appreciation Rights that are Tandem Rights (“Tandem Share
Appreciation Rights”) shall be exercisable only at such time or times and to the
extent that the Awards to which they relate shall be exercisable in accordance
with the provisions of Section 7 above and this Section 8 of the Plan.
(d)    Payment Upon Exercise.
(1)    Upon the exercise of a Standalone Share Appreciation Right, the
Participant shall be entitled to receive up to, but not more than, that number
of Shares equal in value to the excess of the Fair Market Value of a Share as of
the date of exercise over the price per Share specified in the Standalone Share
Appreciation Right multiplied by the number of Shares in respect of which the
Standalone Share Appreciation Right is being exercised, with the Administrator
having the right to determine the form of payment.
(2)    A Tandem Right may be exercised by a Participant by surrendering the
applicable portion of the related Award. Upon such exercise and surrender, the
Participant shall be entitled to receive up to, but not more than, that number
of Shares equal in value to the excess of the Fair Market Value of a Share as of
the date of exercise over the Exercise Price specified in the related Award
(which price shall be no less than 100% of the Fair Market Value of such Share
on the date of grant unless the Participant is not subject to Section 409A or
the Tandem Right is otherwise designed to be compliant with Section 409A)
multiplied by the number of Shares in respect of which the Tandem Share
Appreciation Right is being exercised, with the Administrator having the right
to determine the form of payment. Awards that have been so surrendered, in whole
or in part, shall no longer be exercisable to the extent the Tandem Rights have
been so exercised.
(3)    Notwithstanding the foregoing, the Administrator may determine to settle
the exercise of a Share Appreciation Right in cash (or in any combination of
Shares and cash).
(e)    Non-Transferability.
(1)    Standalone Share Appreciation Rights shall be transferable only when and
to the extent that an Option would be transferable under Section 7 of the Plan.
(2)    Tandem Share Appreciation Rights shall be transferable only when and to
the extent that the underlying Award would be transferable, if it were an
Option, under Section 7 of the Plan.
(f)    Termination of Employment or Service.
(1)    In the event of the termination of employment or service with the
Company, or any Subsidiary or Affiliate thereof, of the Eligible Recipient
associated with a Participant who has been granted one or more Standalone Share
Appreciation Rights, such rights shall be exercisable at such time or times and
subject to such terms and conditions as shall be determined by the Administrator
at or after grant.
(2)    In the event of the termination of employment or service with the
Company, or any Subsidiary or Affiliate thereof, of the Eligible Recipient
associated with a Participant who has been granted one or more Tandem Share
Appreciation Rights, such rights shall be exercisable at such time or times and
subject to such terms and conditions as set forth in the Award Agreement for the
Award to which the Tandem Share Appreciation Right relates.
(g)    Term.
(1)    The term of each Standalone Share Appreciation Right shall be fixed by
the Administrator, but no Standalone Share Appreciation Right shall be
exercisable more than ten years after the date such right is granted.
(2)    The term of each Tandem Share Appreciation Right shall be the term of the
Award to which it relates, but no Tandem Share Appreciation Right shall be
exercisable more than ten years after the date such right is granted.
Section 9.    Restricted Shares, Restricted Share Units and Performance Shares.
(a)    General. Awards of Restricted Shares, Restricted Share Units or
Performance Shares may be issued either alone or in addition to other Awards
granted under the Plan. The Administrator shall determine the Estate Planning
Vehicles to which, and the time or times at which, Awards of Restricted Shares,
Restricted Share Units or Performance Shares shall be made; the number of Shares
to be awarded; the price, if any, to be paid by the Participant for the
acquisition of Restricted Shares, Restricted Share Units or Performance Shares;
the “Restricted Period” (as defined in the applicable Award Agreement), if any,
applicable to Awards of Restricted Shares or Restricted Share Units; the
performance objectives applicable to Awards of Restricted Shares, Restricted
Share Units or Performance Shares; and all other conditions of Awards of
Restricted Shares, Restricted Share Units and Performance Shares. The
Administrator may also condition the grant of the award of Restricted Shares,
Restricted Share Units or Performance Shares upon the exercise of Options, or
upon such other criteria as the Administrator may determine, in its sole
discretion. If the restrictions, performance objectives and/or conditions
established by the Administrator are not attained, a Participant shall forfeit
its Restricted Shares, Restricted Share Units or Performance Shares. The
provisions of Awards of Restricted Shares, Restricted Share Units or Performance
Shares need not be the same with respect to each Participant.
(b)    Awards and Certificates. The prospective recipient of Awards of
Restricted Shares, Restricted Share Units or Performance Shares shall not have
any rights with respect to any such Award, unless and until such recipient has
executed an Award Agreement and delivered a fully executed copy thereof to the
Company, within a period of 60 days (or such other period as the Administrator
may specify) after the award date. Except as otherwise provided below in this
Section 9, (i) each Participant who is granted an Award of Restricted Shares or
Performance Shares shall be issued a certificate in respect of such Restricted
Shares or Performance Shares (or such other appropriate evidence of ownership,
including book entry, as determined by the Administrator), and (ii) such
certificate (or other evidence of ownership) shall be registered in the name of
the Participant, and, if appropriate, shall bear a legend referring to the
terms, conditions and restrictions applicable to any such Award.
(1)    The Company may require that any certificates evidencing Restricted
Shares or Performance Shares granted hereunder be held in the custody of the
Company until the restrictions thereon shall have lapsed, and that, as a
condition of any Award of Restricted Shares or Performance Shares, the
Participant shall have delivered a power of attorney, endorsed in blank,
relating to the Shares covered by such Award.
(2)    With respect to Awards of Restricted Share Units, at such times as are
indicated in the applicable Award Agreement, certificates (or such other
appropriate evidence of ownership, including book entry, as determined by the
Administrator) in respect of such Restricted Share Units shall be delivered to
the Participant, or its legal representative, in a number equal to the number of
Shares the Participant is entitled to be issued pursuant to the terms of the
Award Agreement.
(c)    Restrictions and Conditions. Awards of Restricted Shares, Restricted
Share Units and Performance Shares granted pursuant to this Section 9 shall be
subject to the following restrictions and conditions and any additional
restrictions or conditions as determined by the Administrator at the time of
grant or thereafter:
(1)    Subject to the provisions of the Plan and except as otherwise provided in
the Award Agreement governing any such Award, during such period as may be set
by the Administrator commencing on the date of grant, the Participant shall not
be permitted to sell, transfer, pledge or assign Restricted Shares, Restricted
Share Units or Performance Shares awarded under the Plan; provided, however,
that the Administrator may, in its sole discretion, provide for the lapse of
such restrictions in installments and may accelerate or waive such restrictions
in whole or in part based on such factors and such circumstances as the
Administrator may determine, in its sole discretion, including, but not limited
to, the attainment of certain performance related goals, the termination of
employment or service (as a director, partner or Consultant) of the Company, or
any Subsidiary or Affiliate thereof, of the Eligible Recipient associated with
the Participant, and such Eligible Recipient’s death or Disability.
(2)    Except as otherwise provided in the applicable Award Agreement, the
Participant shall generally not have the rights of a shareholder with respect to
Shares subject to Awards of Restricted Share Units until such Shares are issued
in accordance with the terms of the Award Agreement. Except as may be provided
in the applicable Award Agreement, the Participant shall generally have the
rights of a shareholder of the Company with respect to Restricted Shares or
Performance Shares; provided, however, that unless otherwise provided in the
Award Agreement, the Participant shall not have rights to any distributions
declared on unvested Restricted Shares or Performance Shares.
(3)    The rights of a Participant, upon termination during the Restricted
Period of the associated Eligible Recipient’s employment or service as a
director or Consultant to the Company, or to any Subsidiary or Affiliate
thereof, in respect of Awards of Restricted Shares, Restricted Share Units or
Performance Shares granted to such Participant, shall be set forth in the Award
Agreement or another authorized written instrument and subject to the Plan.
Section 10.    Other Share-Based Awards.
(a)    The Administrator is authorized to grant Awards to Participants in the
form of Other Share-Based Awards, as deemed by the Administrator to be
consistent with the purposes of the Plan and as evidenced by an Award Agreement,
including, but not limited to, Awards of LTIP Units, Awards of restricted units
and unrestricted Shares and Awards that are valued in whole or in part by
reference to Shares, including Awards valued by reference to book value, fair
value or performance of an Affiliate or Subsidiary, other interests or AOG
Units, including distribution equivalent rights and performance units of any of
the foregoing. Other Share-Based Awards may be granted as free-standing Awards
or in tandem with other Awards under the Plan. The Administrator shall determine
the terms and conditions of such Awards, consistent with the terms of the Plan,
at the date of grant or thereafter, including any performance goals and
performance periods. Shares or other securities or property delivered pursuant
to an Award in the nature of a purchase right granted under this Section 10
shall be purchased for such consideration, paid for at such times, by such
methods, and in such forms, including, without limitation, Shares, other Awards,
notes or other property, as the Administrator shall determine, subject to any
required corporate action. The Administrator may, in its sole discretion, settle
such Other Share-Based Awards for cash or other property as appropriate. The
provisions of Other Share-Based Awards need not be the same with respect to each
Participant.
(b)    LTIP Units may be granted as free-standing Awards or in tandem with other
Awards under the Plan, and may be valued by reference to the Shares, and will be
subject to such other conditions and restrictions as the Administrator, in its
sole discretion, may determine, including, but not limited to, continued
employment or service of the associated Eligible Recipient, computation of
financial metrics and/or achievement of pre-established performance goals and
objectives. LTIP Unit Awards, whether vested or unvested, may entitle the
participant to receive, currently or on a deferred or contingent basis,
distributions or distribution equivalent payments with respect to the number of
Shares corresponding to the LTIP Unit or other distributions from AOG and the
Administrator may provide in the applicable Award Agreement that such amounts
(if any) shall be deemed to have been reinvested in additional Shares or LTIP
Units. The LTIP Units granted under the Plan, subject to such terms and
conditions as may be determined by the Administrator in its sole discretion,
including, but not limited to the conversion ratio, may be exchanged for Shares
in accordance with applicable Company agreement(s) governing such exchanges.
LTIP Units may be structured as “profits interests,” “capital interests” or
other types of interests for federal income tax purposes. The Administrator has
the authority to determine the number of Shares underlying an Award of LTIP
Units in light of all applicable circumstances, including performance-based
vesting conditions, operating partnership “capital account allocations,”
partnership or other operating agreements with respect to AOG, the Code, or
value accretion factors and conversion ratios.
(c)    Subject to the provisions of the Plan and except as otherwise provided in
the Award Agreement governing any such Award, during such period as may be set
by the Administrator commencing on the date of grant, the Participant shall not
be permitted to sell, transfer, pledge or assign any Other Share-Based Awards
awarded under the Plan; provided, however, that the Administrator may, in its
sole discretion, provide for the lapse of such restrictions in installments and
may accelerate or waive such restrictions in whole or in part based on such
factors and such circumstances as the Administrator may determine, in its sole
discretion, including, but not limited to, the attainment of certain
performance-related goals, the termination of employment or service as a
director, partner or Consultant of the Company, or any Subsidiary or Affiliate
thereof, of the Eligible Recipient associated with the Participant, or such
Eligible Recipient’s death or Disability.
Section 11.    Amendment and Termination.
The Board may amend, alter or terminate the Plan, but, subject to Sections 5 and
17 of the Plan, no amendment, alteration or termination shall be made that would
materially impair the rights of a Participant under any Award theretofore
granted without the consent of either the Participant or the associated Eligible
Recipient. Unless the Board determines otherwise, the Board shall obtain
approval of the Company’s shareholders for any amendment that would require such
approval in order to satisfy the requirements of any rules of the stock exchange
on which the Shares are listed or other law, in each case to the extent
applicable. The Administrator may amend the terms of any Award theretofore
granted, prospectively or retroactively, but, subject to Sections 5 and 17, no
such amendment shall materially impair the rights of any Participant without the
consent of either the Participant or the associated Eligible Recipient.
Notwithstanding the foregoing, such consent shall not be required to the extent
the Administrator, in its sole discretion, determines that an amendment,
alteration or termination of the Plan or an Award is required or advisable (i)
in order for the Company, the Plan or the Award to satisfy any law or
regulation, to meet the requirements of any accounting standard or to correct an
administrative error, or to reflect or give effect to a change in law, or (ii)
to ensure compliance with the Exchange Act or another applicable law, or any
rules or regulations promulgated thereunder.
Section 12.    Unfunded Status of Plan.
The Plan is intended to constitute an “unfunded” plan for incentive
compensation. With respect to any payments not yet made to a Participant by the
Company, nothing contained herein shall give any such Participant any rights
that are greater than those of a general creditor of the Company.
Section 13.    Withholding Taxes.
The Eligible Recipient associated with each Participant shall, no later than the
date as of which the value of an Award first becomes subject to tax for U.S.
federal, state or local income or other tax purposes and/or for any non-U.S. tax
purposes, pay to the Company or any of its Subsidiaries or Affiliates (as
determined by the Administrator), or make arrangements satisfactory to the
Administrator regarding payment of, any taxes of any kind required by law to be
withheld or accounted for by the Company or any of its Subsidiaries or
Affiliates with respect to the Award. The obligations of the Company under the
Plan shall be conditional on the making of such payments or arrangements, and
the Company or its Subsidiaries or Affiliates shall, to the extent permitted by
law, have the right to deduct any such taxes from any payment of any kind
otherwise due to the Participant. Whenever cash is to be paid pursuant to an
Award granted hereunder, the Company or its Subsidiaries or Affiliates shall
have the right to deduct therefrom an amount sufficient to satisfy any federal,
state and local withholding tax requirements (or local taxes required to be
accounted for by the Company or its Subsidiaries or Affiliates) related thereto.
Whenever Shares are to be delivered pursuant to an Award or taxes otherwise
become due with respect to an Award, the Company shall have the right to require
the Participant or the associated Eligible Recipient to remit to the Company or
its Subsidiaries or Affiliates in cash an amount sufficient to satisfy any
federal, state and local withholding tax requirements (or local taxes required
to be accounted for by the Company or its Subsidiaries or Affiliates) related
thereto. In addition, the Company or its Subsidiaries or Affiliates, and
associated Eligible Recipients who are subject to Section 16 of the Exchange Act
in relation to the Company, may elect to satisfy the foregoing requirement by
withholding from delivery Shares having a value equal to not more than the
amount of tax permitted to be withheld or paid without triggering liability
accounting or other adverse accounting treatment under applicable accounting
standards (or, with the approval of the Administrator, (i) such method may be
elected by an associated Eligible Recipient who is not subject to Section 16, or
(ii) a Participant or associated Eligible Recipient may deliver already owned
unrestricted Shares). Such shares shall be valued at their fair market value on
the date that the amount of tax to be withheld or paid is determined. Solely for
this purpose, fractional share amounts shall be settled in cash. Such an
election may be made with respect to all or any portion of the Shares to be
delivered pursuant to an Award. The Company, its Subsidiaries or Affiliates may
also use any other method or procedure of obtaining the necessary payment or
proceeds, as permitted by law, to satisfy their withholding or other tax
obligations with respect to any Option or other Award and the Participant and
associated Eligible Recipient shall comply with any reasonable requests made by
the Company, its Subsidiaries or Affiliates to complete and execute
documentation necessary to implement such method or procedure.
Section 14.    General Provisions.
(a)Compliance with Law. Shares shall not be issued pursuant to the exercise of
any Award granted hereunder unless the exercise of such Award and the issuance
and delivery of such Shares pursuant thereto shall comply with all relevant
rules and provisions of law, including, without limitation, the Securities Act,
the Exchange Act, the Dodd-Frank Wall Street Reform and Consumer Protection Act,
the requirements of any stock exchange upon which the Shares may then be listed,
and the requirements for the treatment intended by the Company under applicable
accounting rules, and shall be further subject to the approval of the
Administrator with respect to such compliance. The Company shall be under no
obligation to register the Shares pursuant to the Securities Act or any other
federal or state securities laws. The Shares subject to Awards granted under the
Plan are not expected to be registered on Form S-8 under the Securities Act (and
Shares issued under the Plan are therefore expected to be “restricted
securities” within the meaning of Rule 144 under the Securities Act) but the
Administrator reserves the right, in its sole discretion, to register the Shares
to the extent permitted by applicable law as in effect from time to time. Any
disposition of Shares received pursuant to an Award shall be subject to
compliance with the foregoing rules, requirements and laws, as determined by the
Administrator.
(a)    Legending and Other Considerations. The Administrator may require each
Person acquiring Shares to represent to and agree with the Company in writing
that such Person is acquiring the Shares without a view to distribution thereof.
The certificates for such Shares may include any legend that the Administrator
deems appropriate to reflect any restrictions on transfer which the
Administrator determines, in its sole discretion, arise under applicable
securities laws or are otherwise applicable. All certificates for Shares
delivered under the Plan shall be subject to such stop-transfer orders and other
restrictions as the Administrator may deem advisable under the rules,
regulations, and other requirements of the SEC, any stock exchange upon which
the Shares may then be listed, and any applicable federal or state securities
law, and the Administrator may cause a legend or legends to be placed on any
such certificates to make appropriate reference to such restrictions.
(b)    Lock-Up Agreements. The Administrator may require a Participant receiving
Shares pursuant to the Plan or the associated Eligible Recipient, as a condition
precedent to receipt of such Shares, to enter into a shareholder agreement or
“lock-up” agreement in such form as the Board or the Committee shall determine
is necessary or desirable to further the Company’s interests.
(c)    No Right to Continued Service. The adoption of the Plan shall not confer
upon any Eligible Recipient any right to continued employment or service with
the Company or any Subsidiary or Affiliate thereof, as the case may be, nor
shall it interfere in any way with the right of the Company or any Subsidiary or
Affiliate thereof to terminate the employment or service of any of its Eligible
Recipients at any time.
(d)    Governing Law; Venue; Waiver of Jury Trial. The Plan and all Awards shall
be governed by, interpreted under, and construed and enforced in accordance with
the internal laws, and not the laws pertaining to conflicts or choices of laws,
of the State of Delaware applicable to agreements made and to be performed
wholly within the State of Delaware. The agreed venue and method for resolving
disputes relating to an Award Agreement or the Plan shall be as set forth in the
applicable Award Agreement, or in the absence of such provision, as applies to
disputes relating to or arising out of the service with the Company and its
Affiliates, including the termination thereof, of the Eligible Recipient
associated with the Participant. Unless otherwise specifically provided by
explicit reference to the jury waiver provision in this Section 14(e) in an
applicable Award Agreement, each Participant and associated Eligible Recipient,
TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT CANNOT BE WAIVED, WAIVES,
AND COVENANTS THAT SUCH PERSON WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT
OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY ACTION ARISING IN WHOLE OR IN
PART UNDER OR IN CONNECTION WITH THE PLAN OR ANY AWARD AGREEMENT, WHETHER
ARISING BEFORE OR AFTER THE EFFECTIVE DATE, AND WHETHER SOUNDING IN CONTRACT,
TORT OR OTHERWISE, AND AGREES THAT ANY OF THE COMPANY OR ANY OF ITS AFFILIATES
OR THE PARTICIPANT OR ASSOCIATED ELIGIBLE RECIPIENT MAY FILE A COPY OF THIS
PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND
BARGAINED-FOR AGREEMENT AMONG THE COMPANY AND ITS AFFILIATES, ON THE ONE HAND,
AND THE PARTICIPANT AND ASSOCIATED ELIGIBLE RECIPIENT, ON THE OTHER HAND,
IRREVOCABLY TO WAIVE ITS RIGHT TO TRIAL BY JURY IN ANY PROCEEDING WHATSOEVER
BETWEEN THEM RELATING TO THE PLAN OR ANY AWARD AGREEMENT, AND THAT ANY SUCH
PROCEEDING WILL INSTEAD BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE
SITTING WITHOUT A JURY.
(e)    Certain Changes in Employment Status. Unless otherwise specifically
provided in the applicable Award Agreement or otherwise, an Award (including an
Option) shall be affected, both with regard to vesting schedule and termination,
by leaves of absence, changes from full-time to part-time employment, partial
disability or other changes in the employment status of the Eligible Recipient
associated with a Participant, in the sole discretion of the Administrator. The
Administrator shall follow applicable written policies (if any) of the Company,
its Subsidiaries or Affiliates, including such rules, guidelines and practices
as may be adopted pursuant to Section 3 hereof, as they may be in effect from
time to time, with regard to such matters.
(f)    Notices. All notices, requests, consents and other communications with
respect to the Plan or any Award Agreement to any party shall be deemed to be
sufficient if contained in a written instrument delivered in person or sent by
facsimile (provided a copy is thereafter promptly delivered as provided in this
Section 14(g)) or by a nationally recognized overnight courier. If to the
Company, such notice shall be sent to Apollo Global Management, LLC, Attention:
Global Head of Human Capital, 9 West 57th St. 48th Floor, New York, NY 10019. If
to a Participant, such notice shall be delivered by hand or sent to the last
address of the Participant or associated Eligible Recipient on file with the
Company.
(g)    Regional Variation. The Administrator reserves the right to authorize the
establishment of, and to grant Awards pursuant to, annexes, sub-plans or other
supplementary documentation as the Administrator deems appropriate in light of
local laws, rules and customs.
(h)    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to any Award by electronic means or to request the
Participant’s consent to participate in the Plan by electronic means. Each
Participant (and each associated Eligible Recipient), by the Participant’s
acceptance of an Award, thereby consents to receive such documents by electronic
delivery and, if requested, to participate in the Plan through an online or
electronic system established and maintained by the Company or a third party
designated by the Company.
(i)    Section 16. It is the intent of the Company that the Plan satisfy, and be
interpreted in a manner that satisfies, the applicable requirements of Rule
16b-3 as promulgated under Section 16 of the Exchange Act so that Participants
subject to Section 16 will be entitled to the benefit of Rule 16b-3, or any
other rule promulgated under Section 16 of the Exchange Act, and will not be
subject to short-swing liability under Section 16 of the Exchange Act.
Accordingly, if the operation of any provision of the Plan would conflict with
the intent expressed in this Section 14(j), such provision to the extent
possible shall be interpreted and/or deemed amended so as to avoid such
conflict.
(j)    Severability. If any provision of the Plan or an Award Agreement is held
to be invalid, illegal or unenforceable, whether in whole or in part, such
provision shall be deemed modified to the extent, but only to the extent, of
such invalidity, illegality or unenforceability and the remaining provisions
shall not be affected thereby.
(k)    Headings. The headings in the Plan and any Award Agreement are for
purposes of convenience only and are not intended to define or limit the
construction of the provisions hereof or thereof.
Section 15.    Effective Date.
The Plan was adopted by the Board on June 19, 2019 and approved by the
shareholders on June 20, 2019, in each case effective as of the twentieth day
after the mailing of the associated information statement on Schedule 14C under
the Exchange Act (the “Effective Date”).
Section 16.    Term of Plan.
No Award shall be granted pursuant to the Plan on or after the tenth anniversary
of the Effective Date, but Awards theretofore granted may extend beyond that
date. The Board may suspend or terminate the Plan at any earlier date pursuant
to Section 11 hereof. No Awards may be granted under the Plan while the Plan is
suspended or after it is terminated.
Section 17.    Section 409A.
To the extent applicable, this Plan and Awards issued hereunder shall be
interpreted in accordance with Section 409A, including, without limitation, any
such regulations or other guidance that may be issued after the Effective Date.
Notwithstanding other provisions of the Plan or any Award Agreements thereunder,
it is intended that no Award shall be granted, deferred, accelerated, extended,
paid out or modified under this Plan in a manner that would result in the
imposition of an additional U.S. tax under Section 409A upon a Participant. In
the event that it is reasonably determined by the Administrator that, as a
result of Section 409A, payments in respect of any Award under the Plan may not
be made at the time contemplated by the terms of the Plan or the relevant Award
Agreement, as the case may be, without causing the Participant holding such
Award to be subject to taxation under Section 409A, the Company may take
whatever actions the Administrator determines necessary or advisable to comply
with, or exempt the Plan and Award Agreement from the requirements of, Section
409A. Furthermore, to the extent necessary to avoid the imposition of an
additional tax under Section 409A, any payment of “deferred compensation” by the
Company or any Subsidiary or Affiliate thereof (whether pursuant to the Plan or
otherwise) arising solely due to a “separation from service” (and not by reason
of the lapse of a “substantial risk of forfeiture”), as such terms are used in
Section 409A, to an associated Eligible Recipient who is a “specified employee”
as defined in Code Section 409A(a)(2)(B)(i) and Treasury Regulation
§1.409A-1(i)(1), shall be delayed (to the extent otherwise payable prior to such
date) and paid on the first day following the six-month period beginning on the
date of the Participant’s separation from service under Section 409A (or, if
earlier, upon the Participant’s death). Neither the Company, the Administrator
nor any employee, director, advisor or representative of the Company or of any
of its Affiliates shall have any (i) obligation to take any action to prevent
the assessment of any penalty or tax on any Person under Section 409A for any
Award, or (ii) liability to Participants or other Persons with respect to this
Section 17 or Section 409A taxes or penalties.




Section 18.    Set-Off.
Unless otherwise expressly provided in an agreement between a Participant and
the Company or an Affiliate, to the extent permitted by Section 409A, the
Company or any Affiliate, as applicable, shall have the right to offset against
any amount owed to a Participant any amounts that are due by such Participant or
associated Eligible Recipient to the Company or any Affiliate but unpaid.
Section 19.    Data Privacy.
(a)    For associated Eligible Recipients and Participants who reside in the
European Union or are associated with an Affiliate established in the European
Union, the Company processes personal data in association with Participants’
participation in the Plan as described in the European Union privacy notice in
effect under the Plan from time to time, which notice is available upon request
from the Company’s human capital department.
(b)    For other Participants and associated Eligible Recipients, and to the
extent permitted by law, as a condition of receipt of any Award, each
Participant and associated Eligible Recipient explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
personal data as described in this Section 19 by and among, as applicable, the
Company and its Affiliates for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the Plan. This
paragraph (b) applies to such other Participants. The Company and its Affiliates
may hold certain personal information about a Participant or Eligible Recipient,
including, but not limited to, name, home address and telephone number, date of
birth, social security or insurance number or other identification number,
salary, nationality, job title(s), any shares of stock held in the Company or
any of its Affiliates, details of all Awards, in each case, for the purpose of
implementing, managing and administering the Plan and Awards (the “Data”). To
the extent permitted by law, the Company and its Affiliates may transfer the
Data among themselves as necessary for the purpose of implementation,
administration and management of a Participant’s participation in the Plan, and
the Company and its Affiliates may each further transfer the Data to any third
parties assisting the Company and its Affiliates in the implementation,
administration and management of the Plan. These recipients may be located in
the Participant’s or Eligible Recipient’s country, or elsewhere, and such
country may have different data privacy laws and protections than the
recipients’ country. To the extent permitted by law, through acceptance of an
Award, each Participant and associated Eligible Recipient authorizes such
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing the
Participant’s participation in the Plan, including any requisite transfer of
such Data as may be required to a broker or other third party with whom the
Company or any of its Affiliates or the Participant may elect to deposit any
Shares. A Participant may, at any time, view the Data held by the Company with
respect to such Participant, request additional information about the storage
and processing of the Data with respect to such Participant, recommend any
necessary corrections to the Data with respect to the Participant or refuse or
withdraw the consents herein in writing, in any case without cost, by contacting
his or her local human capital representative. The Company may cancel the
Participant’s ability to participate in the Plan and, in the Administrator’s
sole discretion, the Participant may forfeit any outstanding Awards if the
Participant or associated Eligible Recipient refuses or withdraws his, her or
its consents as described herein. For more information on the consequences of
refusal to consent or withdrawal of consent, Participants may contact the
Company’s human capital department.
Section 20.    Tax Considerations; Eligible Recipient.
(a)    None of the Company, its Subsidiaries, its Affiliates, or their
respective directors, officers, managers, partners, members, agents, advisors or
employees, makes any representation, commitment or guarantee that any tax
treatment, including, but not limited to, federal, state, local and non-U.S.
income, estate and gift tax treatment, will be applicable with respect to any
Awards or payments thereunder made to or for the benefit of a Participant under
the Plan or that such tax treatment will apply to or be available to a
Participant or its associated Eligible Recipient on account of participation in
the Plan. Each Participant and its associated Eligible Recipient hereby agree to
prepare and file all applicable federal, state and local income, estate and gift
tax returns reporting the tax effects of each Award issued by the Company to
such Participant.
(b)    Any requirements or obligations under the Plan or any partnership
agreement, limited liability company agreement, or other agreement relating to
Awards granted hereunder (or any arrangement arising in connection therewith)
specific to the Eligible Recipient associated with a Participant, including,
without limitation, vesting requirements, filing of tax elections (including
under Section 83(b) of the Code), and compliance with restrictive covenants and
applicable law and policies, shall continue to apply to such Eligible Recipient
following the date of grant, and the Eligible Recipient’s conduct may therefore
affect the value of such Awards (and associated Shares).
[END OF PLAN]


    